DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Won S. Yoon on 09/20/2021. The application has been amended as follows: 
In paragraph 0024 of the specification, replace “FIG. 7” with “FIGS. 6(a) and 6(b)”.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-13 are allowed.
The invention is directed to a method by which an access point transmits a wake-up radio signal in a wireless LAN for determining a synchronization signal providing time synchronization for a data signal in the WUR signal. Each of the independent claims 1, 8 and 13 contains the following underlined features that, when combined with other features in the claims, conventional techniques of record in the art failed to anticipate or render obvious at the time when instant invention was made.
Regarding claim 1, A method for transmitting a wake-up radio (WUR) signal, by an access point (AP), in a wireless LAN (WLAN), the method comprising: determining a synchronization signal providing time synchronization for a data signal of the WUR signal; and transmitting the WUR signal including the synchronization signal and the when a data rate of the data signal is 62.5kbps, the synchronization signal is an on-off keying (OOK) signal being generated by mapping each bit of a synchronization sequence to a 2us symbol, wherein the synchronization sequence has 64 bits, and wherein a duration of the synchronization signal is 128us.
	Regarding claim 8, A method for receiving a wake-up radio (WUR) signal, by a station (STA), in a wireless LAN (WLAN), the method comprising: performing time synchronization by using a synchronization signal of the WUR signal; and decoding the data signal based on the data rate for the data signal of the WUR signal, wherein, when a data rate of the data signal is 62.5kbps, the synchronization signal is an on-off keying (OOK) signal being generated by mapping each bit of a synchronization sequence to a 2us symbol, wherein the synchronization sequence has 64 bits, and wherein a duration of the synchronization signal is 128us.
Regarding claim 13, An access point (AP) for transmitting a wake-up radio (WUR) signal, comprising: a processor determining a synchronization signal providing time synchronization for a data signal of the WUR signal; and a transmitter transmitting the WUR signal including the synchronization signal and the data signal based on a control of the processor, wherein, when a data rate of the data signal is 62.5kbps, the synchronization signal is an on-off keying (OOK) signal being generated by mapping each bit of a synchronization sequence to a 2us symbol, wherein the synchronization sequence has 64 bits, and wherein a duration of the synchronization signal is 128us. 
	Therefore, the independent claims 1, 8, together with their respective dependent claims, and claim 13 are allowed for the reason given above. 

Claims 2-7 and 9-12 are allowed since they depend on claims 1 and 8 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        9/23/20218
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473